Citation Nr: 1438258	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  13-25 410	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for radiculopathy of the left lower extremity, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, T.H. and D.L.



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from December 1993 to September 2009. This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The matter is currently under the jurisdiction of the Reno RO.   

The September 2010 rating decision also granted service connection for a psychiatric disorder, hypertension, rhinitis, left inguinal scar and left second finger scar.  The Veteran's May 2011 notice of disagreement (NOD) appeared to encompass all of the ratings assigned to those service-connected disabilities, but only discussed the rating assigned to degenerative disc disease with specificity.    

In April 2013, the RO informed the Veteran that it had accepted his NOD as to the rating assigned to his degenerative disc disease, and requested clarification as to whether he intended to appeal the remaining assigned ratings.  The letter advised the Veteran that he had 30 days to respond, after which the RO would accept no further additional issues and would treat only the claim for a higher initial rating for degenerative disc disease as properly on appeal.  Neither the Veteran nor his representative responded to the letter; thus, the only issue properly on appeal from that NOD is the rating assigned to the service-connected degenerative disc disease.

In June 2013, the RO granted a separate rating of 20 percent for left lower extremity radiculopathy as a manifestation of degenerative disc disease.  Although the Veteran did not specifically disagree with the rating assigned to the left lower extremity radiculopathy, the RO included the issue in the June 2013 statement of the case, and the Veteran perfected an appeal of the issue in August 2013.  Thus, the matter is ripe for appellate review.  Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in his file. 

In May 2014, the Veteran communicated an intent to seek VA compensation for right lower extremity radiculopathy as secondary to service-connected degenerative disc disease, tinnitus, sleep apnea secondary to service-connected rhinitis, and erectile dysfunction secondary to service-connected degenerative disc disease and depression.  He also communicated an intent to seek increased compensation for his service-connected depression, rhinitis, and left finger scar.  These claims are referred to the agency of original jurisdiction (AOJ) for disposition.

The issue of entitlement to a higher initial rating for degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran withdrew his appeal for a higher initial rating for radiculopathy of the left lower extremity during his May 2014 Board hearing.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal regarding the issue of a higher initial rating for radiculopathy of the left lower extremity are met.  38 U.S.C.A.        § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran withdrew his appeal for service connection for a higher initial rating for radiculopathy of the left lower extremity on the record at his May 2014 hearing.  There remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review it, and it is dismissed.


ORDER

The appeal for a higher initial rating for radiculopathy of the left lower extremity is dismissed.


REMAND

The Veteran testified at his hearing that the symptoms associated with his degenerative disc disease symptoms have increased in severity since he was last examined in August 2011.  He must be afforded a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA Medical Center (VAMC) in Long Beach, California, since December 2013.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Since the Veteran is currently a resident of Las Vegas, Nevada, ask the Veteran to identify any other VA facilities that have treated him for his service-connected degenerative disc disease, and obtain all identified records.  

If any such identified records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to record the Veteran's description of his degenerative disc disease symptoms as well as all clinical findings, to include ranges of motion and whether there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  All functional losses must be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

4.  Then, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


